                    Case 2:20-cv-02079-KJM-CKD Document 15 Filed 04/06/21 Page 1 of 3

            1    NATALIA D. ASBILL-BEAROR, SBN 281860
                 natalia@perkinsasbill.com
            2    ROBIN K. PERKINS, SBN 131252
                 robin@perkinsasbill.com
            3    PERKINS ASBILL, APLC
                 707 Commons Drive, Suite 201
            4    Sacramento, CA 95825
                 Telephone: 916.446.2000
            5    Facsimile: 916.446.6400

            6    Attorneys for Plaintiff KELLY BRIGHT

            7    JESSE A. CRIPPS, SBN 222285
                   jcripps@gibsondunn.com
            8    MEGAN M. LAWSON, SBN 294397
                   mlawson@gibsondunn.com
            9    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
           10    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
           11    Facsimile: 213.229.7520

           12    Attorneys for Defendant
                 AMERICAN HOME SHIELD CORPORATION
           13

           14
                                             UNITED STATES DISTRICT COURT
           15
                                            EASTERN DISTRICT OF CALIFORNIA
           16
                                                 SACRAMENTO DIVISION
           17
                 KELLY BRIGHT,                             CASE NO. 2:20-CV-02079-KJM-CKD
           18
                                    Plaintiff,             JOINT REPORT FOLLOWING
           19                                              COMPLETION OF VOLUNTARY DISPUTE
                       v.                                  RESOLUTION PROGRAM, PURSUANT TO
           20                                              LOCAL RULE 271 (O) AND STIPULATION
                 AMERICAN HOME SHIELD                      FOR EXTENSION OF TIME FOR
           21    CORPORATION, a Delaware corporation,      DEFENDANT TO FILE RESPONSIVE
                                                           PLEADING
           22                       Defendant.

           23

           24

           25

           26

           27

           28
                                                                     JOINT VDRP COMPLETION REPORT AND
Gibson, Dunn &
Crutcher LLP
                                                           STIPULATION AND ORDER FOR EXTENSION OF TIME
                                                                           CASE NO. 2:20-CV-02079-KJM-CKD
                      Case 2:20-cv-02079-KJM-CKD Document 15 Filed 04/06/21 Page 2 of 3

            1           Pursuant to Local Rule 271(o), Plaintiff Kelly Bright and Defendant American Home Shield

            2    Corporation hereby submit a joint Voluntary Dispute Resolution Program (“VDRP”) Completion

            3    Report and joint stipulation to extend the time for Defendant American Home Shield Corporation to

            4    file its responsive pleading to the complaint as follows:

            5           WHEREAS, Plaintiff filed a Complaint in this Court on October 16, 2020 (Dkt. No. 1) (the

            6    “Action”);

            7           WHEREAS the Parties elected to participate in the VDRP and agreed to stay this action,

            8    including all discovery, until the conclusion of the VDRP (Dkt. Nos. 8, 9);

            9           WHEREAS the Parties previously agreed to extend the time for Defendant’s responsive

           10    pleading to twenty-eight (28) days following the conclusion of the VDRP (Dkt. Nos. 8, 9);

           11           WHEREAS On March 2, 2021, the parties participated in the VDRP session with Jeffrey

           12    Owensby on March 2, 2021, but the session did not result in resolution of this action;

           13           WHEREAS the parties agree to further extend the time for Defendant’s responsive pleading

           14    by seven (7) days, to April 6, 2021; and

           15           WHEREAS this stipulation is the third extension by the parties regarding Defendant’s

           16    responsive pleading and made in response to the Parties’ desire to meet and confer regarding

           17    Defendant’s anticipated motion to compel arbitration and to stay this action, in order to determine

           18    whether they can resolve the matter without motion practice;

           19           THEREFORE, IT IS STIPULATED AND AGREED THAT, by and between the undersigned

           20    counsel, Defendant will file its responsive pleading to the Complaint, including a motion to compel

           21    arbitration of this Action, on or before April 6, 2021.

           22    //

           23    //

           24    //

           25    //

           26    //

           27    //

           28    //
                                                                    2             JOINT VDRP COMPLETION REPORT AND
Gibson, Dunn &
Crutcher LLP
                                                                        STIPULATION AND ORDER FOR EXTENSION OF TIME
                                                                                        CASE NO. 2:20-CV-02079-KJM-CKD
                    Case 2:20-cv-02079-KJM-CKD Document 15 Filed 04/06/21 Page 3 of 3

            1    Dated: March 30, 2021
                                                   NATALIA D. ASBILL-BEAROR
            2                                      ROBIN K. PERKINS
                                                   PERKINS ASBILL, APLC
            3

            4                                      By:              /s/ Natalia D. Asbill-Bearor
                                                                        Natalia D. Asbill-Bearor
            5                                                     Attorneys for Plaintiff Kelly Bright
            6
                                                   JESSE A. CRIPPS
            7                                      MEGAN M. LAWSON
                                                   GIBSON, DUNN & CRUTCHER LLP
            8

            9                                      By:            /s/ Jesse A. Cripps
                                                                     Jesse A. Cripps
           10                                                   Attorneys for Defendant
                                                         AMERICAN HOME SHIELD CORPORATION
           11

           12
                       IT IS SO ORDERED.
           13

           14    DATED: April 5, 2021.
           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                         3             JOINT VDRP COMPLETION REPORT AND
Gibson, Dunn &
Crutcher LLP
                                                             STIPULATION AND ORDER FOR EXTENSION OF TIME
                                                                             CASE NO. 2:20-CV-02079-KJM-CKD
